IN TI-IE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DIS'I`RICT OF MISSISSIPPI

ABERDEEN DIVISION
EDDIE SULLIVAN PLAINTIFF
v. Civil Action l:lS-cv~OZOl-GI-ID-DAS
GUIDEONE AMERlCAN INSURANCE COl\/[PANY, et. al DEFENDANTS

 

ORDER GRANTING PLA]NHFF’S MOTION TO EXTEND DEADLINE

 

Now before this Court is Plaintiff’ s Unopposed Motion to Stay and/or Hold in Abeyance
Plaintiff’s Response to Defendants Motion to Dismiss [9]. Defendants removed this action to this
Court and subsequently filed a motion to dismiss [5]. Plaintiff intends to filed a motion to remand.
The granting of a motion to remand would render Defendants’ motion to dismiss moot. Thus,
Plaintiff asks that the Court allow him to tile his response to Defendants’ motion to dismiss within
30 days of a Court order denying his anticipated motion to remand. Defendants do not oppose the
relief requestedl

Therefore, the Court ORDERS that Plaintiff’s Unopposed Motion to Stay and/or Hold in
Abeyance Plaintift`s Response to Defendants’ Motion to Dismiss [9] is GRANTED. Plaintiff shall
file his response to Defendants’ motion to dismiss [5] within 30 days of any order of this Court
denying Plaintiff’s anticipated motion to remand.

»6,"
SO ORDERED, this the if day of December, 2018.

g%é/JS@,..Q...

SENIOR U.S. DISTRICT JUDGE

